Motion Granted and Order filed November 19, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00360-CR
                                   ____________

                      ANTHONY D. ALFORD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1386895

                                     ORDER

      The State filed a motion to seal or strike appellant’s brief because it
discloses the name of a child victim of family violence under the age of 17. See
Tex. Code Crim. Proc. Art. 57B.02(h). The motion to strike is GRANTED.
Accordingly, appellant is ordered to file a brief that does not contain the name of a
child victim of family violence under the age of 17.

      Appellant’s brief is due within 10 days of the date of this order.

                                       PER CURIAM